914 F.2d 247Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mark BARON, Plaintiff-Appellant,v.Carolyn W. HODGINS;  Susan Spielberg, Phyllis C. Katz,Defendants-Appellees.
No. 89-1739.
United States Court of Appeals, Fourth Circuit.
Argued June 7, 1990.Decided Sept. 21, 1990.Rehearing and Rehearing In Banc Denied Oct. 15, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-88-832-R).
Gregory Scott Duncan, argued Richmond, Va., for appellant.
Gregory Joseph Haley, Assistant Attorney General, Richmond, Va., argued for appellees;  Mary Sue Terry, Attorney General, R. Claire Guthrie, Deputy Attorney General, Janice M. Sigler, Assistant Attorney General, Richmond, Va., on brief.
E.D.Va.
AFFIRMED.
PER CURIAM:


1
The plaintiff, Mark Baron, was formerly an attorney in the dispute resolution division of the Virginia Department for the Rights of the Disabled.  He was terminated in December of 1988 for poor performance.  Ultimately, he brought this suit, claiming that this firing violated his clearly established rights, in an attempt to state a claim under 42 U.S.C. Sec. 1983.  After full discovery, both parties moved for summary judgment.  The district judge granted the defendant's motion for summary judgment and dismissed the case.  Baron appeals this dismissal.  We find no merit to the appeal and affirm the dismissal of this case upon the reasoning of the district judge as set forth in his memorandum opinion.  Baron v. Hodgins, CA-88-832-R (E.D.Va. Apr. 19, 1989).

AFFIRMED